IN THE SUPREME COURT OF THE STATE OF DELAWARE

WILLIAM BURTON,                               §
                                              §       No. 699, 2013
       Defendant Below-Appellant,             §
                                              §       Court Below: Superior Court
       v.                                     §       of the State of Delaware
                                              §
STATE OF DELAWARE,                            §
                                              §
       Plaintiff Below-Appellee.              §


                                Submitted: June 8, 2016
                                Decided:   June 8, 2016

Before STRINE, Chief Justice; HOLLAND and VAUGHN, Justices.

                                        ORDER

       This 8th day of June 2016, upon consideration of the parties’ briefs and the

record below, it appears to the Court that the defendant in this case alleges that his

conviction should be set aside because his home was searched in violation of the

Fourth Amendment and that he should have received a new trial because of the

misconduct at the OCME. Both of these arguments were addressed and rejected in

written decisions of our Superior Court, and we affirm the defendant’s conviction

on the basis of the Superior Court’s decisions.1




1
 See State v. Burton, 2013 WL 4852342 (Del. Super. Sept. 9, 2013); State v. Burton, ID. No.
1301022871 (Del. Super. Nov. 30, 2015); see also Cannon v. State, 127 A.3d 1164, 1167–68
(Del. 2015); Aricidiacono v. State, 125 A.3d 677, 678–80 (Del. 2015); Brown v. State, 117 A.3d
568, 580–81 (Del. 2015); Brown v. State, 108 A.3d 1201, 1205–06 (Del. 2015).
     NOW, THEREFORE, IT IS ORDERED that the Superior Court’s judgments

of September 9, 2013 and November 30, 2015 are AFFIRMED.

                                       BY THE COURT:
                                       /s/ Leo E. Strine, Jr.
                                       Chief Justice




                                      2